Citation Nr: 1535986	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-07 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas. 

In December 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript of this hearing is of record.

When this case was previously before the Board in October 2014 and March 2015, it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A May 2015 VA Disability benefits Questionnaire (DBQ) provides the medical opinion that it was less likely than not that the Veteran's hearing loss was incurred in or caused by his claimed in-service injury, event or illness.  The examiner explained that the Veteran's claims file contained the results of hearing tests conducted at enlistment (February 1971) and at separation (April 1974).  Hearing thresholds were within normal limits in both ears on both tests.  After converting the Veteran's 1971 hearing thresholds from ASA to ISO values, a direct comparison of the 1971 and 1974 hearing thresholds showed no significant hearing threshold shift in either ear at any frequency including 4 and 6kHz.  Therefore, she concluded that military noise exposure did not cause hearing loss in either ear for the Veteran.  

However, the Board points out that  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

While the examiner appears to base the negative opinion on the fact that there was no significant hearing threshold shift between enlistment and separation, the examiner noted the Veteran's report that he had a work-related hearing test in 1976 which showed decreased hearing.  The Veteran had reported that he installed burglar alarms for 2 years after separating from the military in 1974.  The examiner observed that exposure to burglar alarms during the installation process is "capable" of causing the decreased hearing in 1976.  The Veteran testified at the Board hearing that he was exposed to loud noises during service.  The examiner appears to have only considered post-service noise exposure as the possible etiology of any hearing loss noted shortly after separation.  

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return copies of all relevant records from the Veteran's eFolders to the VA examiner who wrote the May 2015 DBQ, for an addendum opinion, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.

The VA examiner should thoroughly review the copies of all relevant records from the Veteran's eFolders.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is requested to specifically address whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hearing loss (whether bilateral or unilateral) is due to service, to include acoustic trauma incurred during service.  

The examiner should specifically comment on the significance of the Veteran's reported noise exposure in service and for the first two years immediately after service.  

The Board advises the examiner that the absence of in-service evidence of a hearing loss during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should provide a complete explanation of the reasoning behind any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, she must so state and provide reasoning as to why an opinion cannot be given.

2.  After ensuring that all additional development has been accomplished, readjudicate the claim for service connection for bilateral hearing loss.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response.  This claim should then be returned to this Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




